Citation Nr: 1121096	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  03-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a November 2005 decision, the Board determined that new and material evidence sufficient to reopen the previously denied claim for service connection for a right knee disability had been received.  Thus, the Board granted this aspect of the Veteran's appeal.  In addition, the Board remanded the de novo matter to accord the Veteran an opportunity to testify at his requested hearing.  

When the claims folder was subsequently returned to the Board, the Veteran's requested hearing had not been scheduled.  Thus, in June 2006, the Board remanded the de novo claim for service connection for a right knee disability to accord the Veteran an opportunity to testify at his requested hearing.  

In September 2006, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims folder.  

In February 2008, the Board remanded the Veteran's appeal for further evidentiary development.  Upon a determination that the instructions set forth in the February 2008 remand had not been completed, the Board, in January 2010, remanded the Veteran's claim for completion of the development requested in the February 2008 remand.  

Also, once more, in June 2010, the appeal was remanded for additional development.  The development has since been completed and the Veteran's appeal has now been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue adjudicated herein has been obtained.

2.  A chronic right knee disability was not shown until many years after active duty and has not been found to be causally or etiologically related to such service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated in active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters sent in May 2001, March 2008, and June 2010 fully satisfied the duty to notify provisions pertaining to the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, that correspondence notified the Veteran of the information and evidence necessary to substantiate his service connection claim; which evidence, if any, he should obtain; which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Further, the Veteran's service, VA, and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the Veteran was afforded a pertinent VA examination in September 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as it was predicated on a review of the claims folder and medical records contained therein, contained a description of the history of the disability at issue, and documented and considered the Veteran's complaints and symptoms.

Accordingly, the Board finds that VA's duty to assist the Veteran with regard to the issue on appeal has been met.  Thus, the Board finds that there is no indication in the record that any additional evidence relevant to this claim is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this case, the Veteran contends that his current right knee disability is related to an injury in service.  Specifically, he reported that in 1976 he struck in his knee with a sledge hammer and that the joint was painful and swollen for days thereafter.  He reported seeking immediate treatment and was told to stay off the knee.  He also reported a second episode of swelling and pain in his knee in 1976.  He indicated that he has experienced intermittent symptoms of pain in the right knee since service but did not seek post-service treatment until 1997.

A review of service treatment records shows a March 1967 entry noting that the Veteran was busting rock when the handle hit him in his right knee.  The examiner noted slight swelling at the time, and X-ray findings were negative.  A July 1968 general medical examination report was negative.  A July 1976 treatment note described a swollen right knee with pain and limitation of motion.  X-ray findings were noted to be normal and a diagnosis of mild strain was rendered.  The following day, the Veteran reported worsening limitation of motion with warmth and redness without known trauma and diagnosed with cellulitis.  Subsequent service treatment records and examination reports were negative regarding right knee symptoms or diagnosis. 

In February 1988, the Veteran was afforded a VA examination for multiple disabilities.  The report made no mention of the Veteran's right knee.

Subsequent treatment records from 1990 to 1997 show no evidence of right knee treatment.  

In February 1997, the Veteran was afforded a general VA examination.  The examiner noted a history of acute right knee arthritis and determined that X-ray report findings for the Veteran's right knee were normal.  

In a June 2001 VA examination, the examiner diagnosed internal derangement of the right knee and possible early degenerative joint disease.  The examiner ordered X-rays of the Veteran's right knee.  According to the examiner, the X-ray report showed slightly prominent tibial spines without any other abnormality.  The impression was right knee joint changes.

Lay statements submitted on the Veteran's half provide eyewitness accounts of the Veteran's inservice right knee injury as well as the symptomogolgy that he experienced immediately thereafter.  

At an August 2003 VA examination, the examiner diagnosed a soft tissue injury of the right knee with cellulitis in 1967.  He also noted probable mild chondromalacia of the patellar and opined that the current chronic right knee disability was not the result of the Veteran's inservice right knee injury.

An August 2006 X-ray of the right knee showed normal findings.  An April 2008 X-ray showed modest to moderate degenerative involvement at the patellofemoral joint, particularly at the lateral aspect.  

In February 2008, the Board found that the prior August 2003 medical opinion was unclear and therefore inadequate.  Thus, the Board remanded the Veteran's appeal for a new VA examination.  

The Veteran underwent a VA examination in March 2009.  However, in January 2010, the Board found deficiencies in that examination and, for that reason, again remanded the Veteran's claim for a supplemental opinion.  Specifically, the Board deemed the opinion provided by the VA examiner in March 2009 to be inadequate for several reasons.  First, the examiner stated, with regard to the Veteran's March 1967 knee injury and the July 1976 episode of swelling, that "[t]hese allegations really could not be substantiated by anything I could see in his C-file other than his repetitive statements of the same fact."  Despite the examiner's statement to the contrary, the records concerning the March 1967 injury and July 1976 treatment are included (and tabbed) in the Veteran's service treatment records.  As the examiner did not read the actual reports associated with the Veteran's in-service treatment, the examiner was unable to provide a fully-informed opinion as to whether the Veteran's disability is at least as likely as not related to service.  

Further, the examiner diagnosed the Veteran with "mild patellofemoral discomfort" and opined that the Veteran had a "laterally tilted" patellar, which was probably present since birth, but that "a strong bolt across the knee could have caused some bruising on a permanent nature to the undersurface of the right patellar."  The examiner did not, however, provide a clear opinion as to whether it is at least as likely as not that the current right knee disability is related to service.  Also, the examiner did not address previous opinions as to whether the Veteran's right knee disability is related to service, including in particular the prior August 2003 negative opinion.

Thus, in January 2010, the Board remanded the Veteran's right knee claim to obtain a supplemental opinion from the March 2009 VA examiner.  Specifically, Board remand directives instructed the examiner to express an opinion as to whether it is at least as likely as not that the Veteran's current right knee disability is related to service, including an event or occurrence therein.  In answering this question, the examiner was also asked to reconcile his opinion with the prior August 2003 negative nexus opinion.

In a February 2010 addendum opinion, the examiner (who had conducted the March 2009 VA examination) indicated that he had reviewed the prior August 2003 negative medical opinion.  He stated that he felt that his report was more current and more up-to-date than the prior August 2003 opinion.  The examiner reiterated his opinion that the Veteran has patellofemoral discomfort.  While the examiner found some disagreement between the 2003 and 2009 VA examinations, he stated that he had found no reason to change his prior conclusion.  

Significantly, again, the Board determined that the VA examiner did not provide the requested nexus opinion regarding the Veteran's right knee disability.  Moreover, he provided no indication that he had reviewed the relevant service treatment records (as previously discussed herein).  Additionally, the VA examiner merely noted the conflicting 2003 and 2009 opinions, but did not offer any reconciliation or reasoning for the different opinions.  Thus, as substantial compliance with the Board's January 2010 remand directives was not shown, once again, a supplemental opinion was requested by the Board.  

Thereafter, in September 2010, the Veteran was afforded another VA examination.  The examiner noted the Veteran's complete medical history during, and since, service.  He opined that the Veteran's right knee disability is less likely as not caused by or a result of service, including episodes of treatment for injury to the right knee in March 1967 and July 1976.  The examiner reasoned that the Veteran had definite blunt trauma to the right knee on two occasions in service which resulted in effusion/swelling, without notation of internal derangement or chronicity of symptoms following such events.  The examiner reasoned that, although swelling was noted following the Veteran's acute injuries, X-rays were normal, and there appeared to be no relation between the current degenerative joint disease and the right knee inflammation seen in service.  In this regard, the examiner observed that X-ray findings were negative until the last decade.  Thus, he reasoned that the Veteran's current right knee disability is not related to service.

The Board finds the September 2010 VA examiner's medical opinion fully adequate and the most probative medical opinion of record as it is based on a complete review of the claims file and the accurate history provided therein and provides a thorough opinion based on that review and on the medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); & Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Additionally, the VA examiner's opinion provides supporting rationale, and his conclusion is consistent with the record.  As noted above, the prior VA medical opinions are inadequate and lacking in probative value.  Thus, the September 2010 VA examiner's opinion is the only fully adequate and probative medical opinion of record.  

The Board observes that, in this case, there is a 14 year-long evidentiary gap between active service and the earliest X-ray findings of a right knee disability.  In this regard, a February 1988 post-service VA examination was silent for any complaints or symptoms of a right knee condition.  Additionally, subsequent treatment records from 1990 to 1997 showed no evidence of treatment for the right knee.  Notably, February 1997 X-ray findings for the right knee were normal.  A June 2001 VA examination report showed the first evidence of changes in the right knee, 14 years after service discharge.  As noted in the September 2010 VA examination report, X-ray reports for the Veteran's right knee were negative until just the last decade. 

The Board notes that this absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom; Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence of continuing complaints, symptoms, or X-ray findings for many years after service tends to show that the Veteran's current right knee disability is not related to service.  

In reaching these conclusions, the Board has considered the Veteran's contention that his right knee disability is related to service and that he has experienced intermittent symptomotology since experiencing right knee injuries in service.  The Board further acknowledges that the Veteran is competent to attest to such observable conditions and symptoms of his condition.  It is well settled, however, that a layperson generally is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Further, the Board finds that the Veteran's statements are not supported by the evidence of record which shows no X-ray findings of his right knee until 2001, almost one-and-a-half decades after service.  Moreover, the Board finds that the Veteran's statements outweighed by the probative VA medical opinion of record which provides a negative relationship between the Veteran's current right knee disability and service.  

For the foregoing reasons, the Board finds that the evidence of record shows no connection between the Veteran's right knee disability and his active service.  As the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and entitlement to service connection for such must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; & Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

Service connection for a right knee disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


